McFarland, J., concurring.
I concur in the judgment, upon the grounds,—1. That if the document presented was not in reality a bill of exceptions, that fact should have been called to the attention of the attorney presenting it; the judge should have informed him that for such reason the document would not be considered as a bill of exceptions, and that he must prepare a real bill within a reasonable time; and 2. That the document presented in the present instance was not so entirely defective as to justify the treatment which it received.
But I do not subscribe to the doctrine — apparently stated in the majority opinion—that no matter how fraudulent and worthless a document may be that is presented and called a bill or statement, still the judge or opposing counsel must either prepare a bill himself, or suggest in detail what the bill should be. In such a case the judge has a right to say to the attorney for appellant: “ This thing which you give me is a fraud; I will not consider it; I will give you a reasonable time within which to prepare something that will be not a mere name, but a real bill within the meaning of the code; and if you do not do so, I will take no further action in the matter.”